



























PURCHASE AND SALE AGREEMENT




BETWEEN




CRI HOTEL INCOME PARTNERS, L.P.
a Delaware limited partnership


AS SELLER


AND


ROSEVILLE LODGING LLC
a Minnesota limited liability company




AS BUYER




July 29, 2013
 





1



--------------------------------------------------------------------------------



 PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (the "Agreement") is made as of the 29th day of
July, 2013 (the "Effective Date"), by and between CRI HOTEL INCOME PARTNERS,
L.P., a Delaware limited partnership ("Seller"), having an office at 11200
Rockville Pike, Suite 300, Rockville, Maryland 20852, and ROSEVILLE LODGING LLC,
a Minnesota limited liability company ("Buyer"), having an address at 2401 Prior
Avenue North, Roseville, Minnesota 55113.
 
ARTICLE I
PURCHASE AND SALE
    
1.1    Agreement of Purchase and Sale. Subject to the terms and on the
conditions set forth in this Agreement, Seller agrees to sell and convey and
Buyer agrees to purchase the following any and all of Seller’s right, title and
interest in the following:


(a)
that land situated in Roseville, Ramsey County, Minnesota, more particularly
described on Exhibit A, together with all and singular the rights and
appurtenances pertaining to such property, including any right, title and
interest of Seller in and to adjacent streets, alleys or rights-of-way (the
property described in clause (a) of this Section 1.1 is referred to collectively
as the "Land");



(b)
the buildings, structures, fixtures and other improvements on the Land,
including, without limitation, that certain hotel facility ("Hotel") having
approximately 113 guest rooms commonly known as the "Roseville Days Inn", and
related facilities and improvements (collectively, the "Improvements");



(c)
all of Seller's right, title and interest in and to all tangible personal
property upon the Land or within the Improvements, and other items of personal
property used exclusively in connection with the operation of the Land and the
Improvements including, without limitation, Seller's interest as lessee with
respect to any such tangible personal property (the property described in clause
(c) of this Section 1.1 is referred to collectively as the "Personal Property");



(d)
all of Seller's right, title and interest in and to that certain lease (the
"Lease") more fully described on Exhibit B (the "Lease Schedule");



(e)
all of Seller's right, title and interest in and to (i) all assignable service,
equipment, supply and maintenance contracts and agreements (collectively, the
"Service Contracts") listed and described on Exhibit C (the "Service Contracts
Schedule"), relating to the upkeep, repair, maintenance or operation of the
Land, Improvements or Personal Property which will extend beyond the date of
Closing (as such term is defined in Section 4.1), and (ii)  all assignable
existing warranties and guaranties issued to Seller in connection with the
Improvements or the Personal Property (the property described in clause (e) of
this Section 1.1 is referred to collectively as the "Intangibles");



(f)
all transferable consents, authorizations, variances or waivers, licenses,
permits and approvals from any governmental or quasi-governmental agency,
department, board, commission, bureau or other entity or instrumentality,
including, without limitation, those with respect to use, utilities, building,
fire, life safety, traffic and zoning (collectively, the "Licenses");



(g)
all of Seller's right, title and interest in and to all inventories of supplies
used in connection with the operation of the Hotel, including, without
limitation, paper goods, brochures, office supplies,




2



--------------------------------------------------------------------------------



soap, gasoline, fuel oil, and other operational and guest supplies currently
located at the Hotel, subject to depletions, replacements and additions in the
ordinary course of operating the Hotel (provided that Seller shall maintain its
normal replenishment and replacement expenditures for such inventories until the
date of Closing), and subject to any applicable transfer and use restrictions
set forth in the Service Contracts or the Lease (collectively, the "Inventory");


(h)
to the extent in the possession or control of Seller, the books, records, files,
guest registers, maintenance records, rental and reservation records, and any
customer or frequent guest lists of Seller in connection with the operation and
maintenance of the Hotel (collectively, the "Books"), exclusive of (i) original
Books which Seller desires to retain, provided that Seller provides copies
thereof to Buyer, (ii) Seller's income tax and accounting records, and (iii) any
other materials that Seller is not entitled to transfer, assign or deliver to
Buyer under the Hotel Management Agreement or the Franchise Agreement (both as
hereinafter defined);



(i)
the advance reservations and bookings for the Hotel, as the same may be amended,
canceled and renewed (the "Reservations") and advance deposits made in respect
thereof (the "Reservation Deposits"); and



(j)
all of Seller's right, title and interest in and to all intangible personal
property relating to ownership and operation of the Property and the goodwill
pertaining thereto, to the extent assignable, but excluding the name "Days Inn"
and all websites and domains used exclusively for the Hotel which are owned and
controlled by Seller or Manager (as hereinafter defined) (the property described
in clause (j) of this Section 1.1 is referred to as the "Intellectual
Property").



1.2    Property Defined. The Property described in Section 1.1 is referred to
collectively as the "Property."


1.3    Permitted Exceptions. The Property shall be conveyed subject to the
matters which are, or are deemed to be, permitted exceptions pursuant to
Article II (collectively, the "Permitted Exceptions").


1.4     Purchase Price. Seller shall sell and Buyer shall purchase the Property
for a total of Three Million Five Hundred Fifty Thousand and No/100 Dollars
($3,550,000.00) (the "Purchase Price").


1.5    Payment of Purchase Price. The Purchase Price, as increased or decreased
by prorations and adjustments as provided for in this Agreement, shall be
payable in full to Seller at Closing in cash by wire transfer of immediately
available federal funds to a bank account designated by Seller in writing to
Buyer and Escrow Agent prior to the Closing.


1.6    Deposit. Within two (2) business days of the Effective Date, Buyer shall
deposit with Land Title, Inc. (the "Title Company" or “Escrow Agent”), having
its office at 2200 West County Road C, Suite 2205, Roseville, MN 55113,
Attention: Larry Mountain (lmountain@landtitleinc.com; (651) 697-6116) , the sum
of One Hundred Thousand and No/100 Dollars ($100,000.00) (the "Deposit") in good
funds, either by certified bank or cashier's check or by federal wire transfer.
Buyer acknowledges that $50,000 of the Deposit shall be immediately
non-refundable to Buyer. If Buyer shall fail to deposit the Deposit within the
time period provided for above, Seller may terminate this Agreement, in which
case this Agreement shall be null and void ab initio and in such event the
Escrow Agent shall immediately deliver to Seller all copies of this Agreement in
its possession, and thereafter neither party shall have any further rights or
obligations to the other hereunder, except as otherwise set forth in this
Agreement. The Escrow Agent shall hold the Deposit in an interest-bearing
account in accordance with the terms and conditions of an escrow agreement
entered into among Seller, Buyer and Escrow Agent. After the expiration of the
Inspection Period (as hereinafter



3



--------------------------------------------------------------------------------



defined), if Buyer does not elect to terminate this Agreement in accordance with
Section 3.2, the Deposit shall be wholly non-refundable to Buyer, except as
expressly set forth otherwise herein, but shall remain at all times applicable
to the Purchase Price.


ARTICLE II
TITLE AND SURVEY


2.1     Title Examination; Commitment for Title Insurance. Within three (3) days
from the Effective Date, Buyer may apply, at its sole cost and expense, for a
title insurance commitment (the "Title Commitment") for an Owner's Policy of
Title Insurance, issued by the Title Company, covering the Property, together
with a copy of all exceptions set forth therein. Buyer shall instruct the Title
Company to deliver a copy of the Title Commitment and all exceptions to Seller.
Buyer shall have until the date (the "Title Exam Deadline") which is thirty (30)
days after the Effective Date to review the Title Commitment.


2.2    Survey. Buyer hereby acknowledges receipt of the most recent survey of
the Property. During the Inspection Period, Buyer may order, at its own cost and
expense, an updated survey of the Property (the “Survey”) and shall instruct the
surveyor to deliver a copy of the Survey to Seller and the Title Company
simultaneously with its delivery to Buyer.


2.3    Title Objections; Cure of Title Objections. Buyer shall have until the
expiration of the Title Exam Period to notify Seller, in writing, of such
objections as Buyer may have to anything contained in the Title Commitment or
the Survey. Any item contained in the Title Commitment or any matter shown on
the Survey to which Buyer does not object prior to the Title Exam Deadline shall
be deemed a Permitted Exception. In the event Buyer shall notify Seller of
objections to title or to matters shown on the Survey prior to the Title Exam
Deadline, Seller shall have the right, but not the obligation, to undertake any
action or incur any expense in order to effectuate any such removal, correction,
cure or satisfaction of such objections. Within ten (10) days after receipt of
Buyer's notice of objections, Seller shall notify Buyer in writing whether
Seller elects to attempt to cure such objections. If Seller elects to attempt to
cure, and provided that Buyer shall not have terminated this Agreement in
accordance with Section 3.2, Seller shall have until the date of Closing to
attempt to remove, satisfy or cure the same and for this purpose Seller shall be
entitled to a reasonable adjournment of the Closing if additional time is
required, but in no event shall the adjournment exceed sixty (60) days after the
date for Closing set forth in Section 4.1. If Seller elects not to cure any
objections specified in Buyer's notice, or if Seller is unable to effect a cure
prior to the Closing (or any date to which the Closing has been adjourned),
Buyer shall have the following options: (i) to accept a conveyance of the
Property subject to the Permitted Exceptions, specifically including any matter
objected to by Buyer which Seller is unwilling or unable to cure, and without
reduction of the Purchase Price; or (ii) to terminate this Agreement by sending
written notice thereof to Seller, and upon delivery of such notice of
termination, this Agreement shall terminate and the Deposit shall be returned to
Buyer, and thereafter neither party shall have any further rights, obligations
or liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement. If
Seller notifies Buyer that Seller does not intend to attempt to cure any title
objection; or if, having commenced attempts to cure any objection, Seller later
notifies Buyer that Seller will be unable to effect a cure thereof, Buyer shall,
within five (5) days after such notice has been given, notify Seller in writing
whether Buyer shall elect to accept the conveyance under clause (i) or to
terminate this Agreement under clause (ii) of this Section 2.3.


2.4    Conveyance of Title. At Closing, Seller shall convey and transfer to
Buyer such title to the Property as will enable the Title Company to issue to
Buyer, at Buyer's expense, an ALTA owner's policy of title insurance (the "Title
Policy") covering the Property, in the full amount of the Purchase Price.
Notwithstanding



4



--------------------------------------------------------------------------------



anything contained herein to the contrary, the Property shall be conveyed
subject only to the following matters, which shall be deemed to be Permitted
Exceptions:


(a)
the rights of the tenant, as a tenant only, under the Lease;

(b)
the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the date of Closing, subject to adjustment as herein provided;

(c)
local, state and federal laws, ordinances or governmental regulations, including
but not limited to, building and zoning laws, ordinances and regulations, now or
hereafter in effect relating to the Property;

(d)
rights of utility companies to maintain pipes, poles, cables and wires over, on
or under the street and/or the part of the Property next to the street or
running to or serving any building or improvement on the Property;

(e)
applicable zoning ordinances;

(f)
the title matters set forth on Exhibit D attached hereto;

(g)
matters listed in Schedule B, Section II of the Title Commitment to which Buyer
does not object pursuant to this Article II;

(h)
any and all matters that might have been shown on a survey if Buyer does not
order a survey, except to the extent the same were raised as Title Objections to
the Title Commitment;

(i)
all matters created by or on behalf of Buyer, including, without limitation, any
documents or instruments to be recorded as part of any financing for the
acquisition of the Property by Buyer; and

(j)
items appearing of record or shown on the Survey, general and specific plans and
planned development permits, and, in either case, not objected to by Buyer or
waived or deemed waived by Buyer in accordance with Sections 2.3.

ARTICLE III
INSPECTION PERIOD; FINANCING PERIOD; CERTAIN AGREEMENTS


3.1    Right of Inspection. The inspection period shall begin on the Effective
Date and terminate thirty (30) days after the Effective Date (the “Inspection
Period”). During the Inspection Period Buyer shall have the right to make a
physical inspection of the Property and to examine at such place or places at
the Property designated by Seller, or elsewhere as the same may be located, any
operating files maintained by Seller or Manager in connection with the
operations, current maintenance and management of the Property, including,
without limitation, the Lease, lease files, Service Contracts, insurance
policies, bills, invoices, receipts and other general records relating to the
income and expenses of the Property, correspondence, surveys, plans and
specifications, warranties for services and materials provided to the Property,
environmental audits and similar materials, but excluding materials not directly
related to the operations, current maintenance or management of the Property
such as, without limitation, Seller's internal memoranda, financial projections,
budgets, appraisals, accounting and tax records and similar proprietary,
elective or confidential information. Buyer understands and agrees that any
on-site inspections of the Property shall be conducted upon at least twenty-four
(24) hours' prior written notice to Seller and in the presence of Seller or its
representative. Such physical inspection shall not unreasonably interfere with
the use of the Property by Seller or its tenant or Hotel guests nor shall
Buyer's inspection damage the Property in any respect. Such physical inspection
shall not be invasive in any respect (unless Buyer obtains Seller's prior
written consent, not to be unreasonably withheld), and in any event shall be
conducted in accordance with standards customarily employed in the industry and
in compliance with all governmental laws, rules and regulations. Following each
entry by



5



--------------------------------------------------------------------------------



Buyer with respect to inspections or tests on the Property, Buyer shall restore
the Property to a condition which is as near to its original condition as
existed prior to any such inspections or tests. Seller shall cooperate with
Buyer in its due diligence but shall not be obligated to incur any liability or
expense in connection therewith. Buyer shall not contact any tenant or guests of
the Property without obtaining Seller's prior written consent and shall not
disrupt Seller's or any tenant's activities on the Property. Buyer, Diljit
Khosa, an individual resident of the State of Minnesota (“Khosa”) and Percy
Pooniwala, an individual resident of the State of Minnesota, jointly and
severally, agree to indemnify against and hold Seller harmless from any claim
for liabilities, costs, expenses (including reasonable attorneys' fees actually
incurred) damages or injuries arising out of or resulting from the inspection of
the Property by Buyer or its agents, and notwithstanding anything to the
contrary in this Agreement, such obligation to indemnify and hold harmless
Seller shall survive Closing or any termination of this Agreement. All
inspections shall occur at reasonable times agreed upon by Seller and Buyer.
Seller has delivered or shall deliver to Buyer or shall make the same available
for reviewing, to the extent in Seller’s or Manager’s possession, custody or
control, but excluding any and all confidential and proprietary information of
Seller and Manager, the following documents (the “Due Diligence Documents”)
within five (5) days from the Effective Date:


1.
Copies of the Service Contracts, the Lease and agreements for any leased items
of personal property.

2.
To the extent in Seller's possession, copies of all Licenses.

3.
A list of Reservations.

4.
The monthly and annual financial and operating statements for the Property for
the current calendar year (including audited statements, if available), and, to
the extent in Seller's possession or reasonably available to Seller, for the
previous three (3) calendar years.

5.
Copies of receipts for all personal property taxes and ad valorem taxes and
special assessments assessed against the Property for the current calendar year
and prior three calendar years.

6.
To the extent available, a complete list of all warranties and guaranties.

7.
Copies of any environmental assessments and health reports for the Property in
Seller's possession

8.
Copies of any parking, structural, mechanical or other engineering reports or
studies related to the Property in Seller's possession.

9.
A copy of Seller's existing and most recent title insurance commitment and/or
policy and survey

10.
A schedule of pending litigation affecting the Property.

11.
A copy of the most recent STAR Report.

12.
Copies of any zoning and utility letters affecting the Property.

13.
List of any unpaid leasing commissions and tenant inducement costs under the
Lease as of the Effective Date.



3.2    Right of Termination. In the event Buyer determines (such determination
to be made in Buyer's sole discretion) that the Property is not suitable for its
purposes, Buyer shall have the right to terminate this Agreement by giving
written notice thereof to Seller prior to the expiration of the Inspection
Period. If Buyer gives such notice of termination within the Inspection Period,
this Agreement shall terminate and, except as otherwise expressly provided
herein, the Deposit shall be returned to Buyer and thereupon neither party shall
have any further rights or obligations to the other hereunder except as
expressly provided herein. If Buyer shall fail to timely notify Seller in
writing of its election to terminate this Agreement on or before the expiration
of the Inspection Period, time being of the essence, the termination right
described in this Section 3.2 shall be immediately null and void and of no
further force or effect and Buyer shall be deemed to have accepted the financial
and physical condition of the Property and the Deposit shall be deemed
non-refundable, except



6



--------------------------------------------------------------------------------



in the event of Seller’s default hereunder. Buyer’s failure to provide such
notice on or before the end of the Inspection Period shall constitute Buyer’s
waiver of the herein-described termination right.


3.3    Financing Period. It is expressly understood that this Agreement is
subject to the Buyer’s ability to obtain, at its sole cost and expense,
acceptable financing for the acquisition of the Property (the “Loan”). From the
Effective Date and continuing for a period of thirty (30) days (the “Financing
Period”), Buyer shall seek to obtain, at its sole cost and expense, the Loan.
Buyer shall submit a written application to obtain the Loan to a bona fide
lender within five (5) days of the Effective Date and shall authorize said
lender to confirm in writing to Seller that lender has received said
application. If Buyer fails to apply for the Loan as provided herein, then at
Seller’s option this Agreement shall be null and void and the Deposit shall be
returned to Buyer. Notwithstanding anything to the contrary contained herein,
Buyer shall have the right to extend the Financing Period for one additional
fifteen (15) day period, provided that (i) the Buyer provides Seller with
written notice from the lender that the lender requires the additional time and
(ii) Buyer notifies Seller in writing of its intention to extend the Financing
Period at least three (3) days prior to the end of the original thirty (30) day
period. If Buyer does not receive the Loan in form and substance satisfactory to
Buyer, Buyer shall have the right to terminate this Agreement by giving written
notice to that effect to Seller and the Title Company. If Buyer exercises such
right to terminate under this Section 3.3 prior to the expiration of the
Financing Period, as the same may be extended, this Agreement shall terminate
and be of no further force and effect, and $50,000 of the Deposit, together with
any interest thereon, shall be paid to Buyer and the parties shall have no
further rights or obligations to the other except as otherwise expressly
provided in this Agreement. If Buyer shall fail to timely notify Seller in
writing of its election to terminate this Agreement on or before the expiration
of the Financing Period, as the same may be extended, time being of the essence,
the termination right described in this Section 3.3 shall be immediately null
and void and of no further force or effect and the whole Deposit shall be deemed
non-refundable except in the event of Seller’s default hereunder. Buyer’s
failure to provide such notice on or before the end of the Financing Period, as
the same may be extended, shall constitute Buyer’s waiver of the
herein-described termination right.


3.4    Hotel Management Agreement. The Property is subject to a Hotel Management
Agreement (as amended, the "Hotel Management Agreement") dated as of March 1,
2008 by and between Seller and Oak Hotels, Inc. (“Manager”). The Hotel
Management Agreement will be terminated as of the Closing Date.


3.5    Franchise Agreement. The Property is subject to that certain License
Agreement (as amended and assigned, the "Franchise Agreement") dated as of
January 31, 1992 by and between Seller and Days Inn Worldwide, Inc.
(“Licensor”). The Franchise Agreement will be terminated as of the Closing Date.


ARTICLE IV
CLOSING


4.1    Time and Place. The Parties shall conduct an escrow closing (the
"Closing") on the date which is ten (10) days after the expiration of the
Financing Period, as the same may be extended, or such later date as the same
may be extended to pursuant to Section 2.3 (the "Closing Date"). Buyer may not
specify a Closing Date that is prior to ten (10) days after the expiration of
Financing Period without first obtaining Seller’s written consent, which consent
may be given or withheld in Seller's sole discretion. In the event the Closing
does not occur on or before the Closing Date, the Escrow Agent shall disburse
the Deposit as provided herein, and neither party shall have any further
obligation hereunder except as expressly set forth herein. At Closing, Seller
and Buyer shall perform the obligations set forth in, respectively, Section 4.2
and Section 4.3, the performance of which obligations shall be concurrent
conditions to the obligations of Seller and Buyer to close. The Closing shall
occur through an escrow with the Title Company, whereby the Seller,



7



--------------------------------------------------------------------------------



Buyer and their attorneys need not be physically present at the Closing and may
deliver documents by overnight air courier or other means.


4.2    Seller's Obligations at Closing. At or prior to the Closing, Seller shall
deliver to Title Company:


(a)
a duly executed limited warranty deed (the “Deed”) in the form of Exhibit E,
conveying the Land and Improvements, subject only to the Permitted Exceptions;
the warranty of title in the Deed will be only as to claims made by, through or
under Seller and not otherwise;

(b)
two (2) duly executed counterparts of a bill of sale (the “Bill of Sale”) in the
form of Exhibit F;

(c)
two (2) duly executed counterparts of an assignment and assumption agreement
with respect to the Lease, Service Contracts, License, Security Deposit, other
Intangibles and the Intellectual Property, in the form of Exhibit G (the
“Assignment of Service Contracts, Lease, Security Deposit, Intangibles and
Intellectual Property”);

(d)
two (2) duly executed counterparts of a notice in the form of Exhibit H which
Buyer shall send to the tenant informing it of the sale of the Property and of
the assignment to Buyer of Seller's interest in, and obligations under, the
Lease (including any security deposit) and directing that all rent and other
sums payable after the Closing under the Lease shall be paid as set forth in the
notice (the “Notice Letter to Tenant”);

(e)
such evidence as the Title Company may reasonably require as to the authority of
the person or persons executing documents on behalf of Seller;

(f)
two (2) duly executed counterparts of an affidavit by Seller stating that Seller
is not a "foreign person" as defined in the Federal Foreign Investment in Real
Property Tax Act of 1980 and the 1984 Tax Reform Act in the form of Exhibit I
(the “FIRPTA Affidavit”);

(g)
the Lease, Service Contracts and Licenses, if any, in the possession of Seller
or Seller's agents, together with such property files and records which are
material in connection with the continued operation, leasing and maintenance of
the Property, all of which will remain at the Property on the Closing Date;

(h)
subject to the provisions of Section 5.3 (b), a duly executed copy of the Tenant
Estoppel;

(i)
such additional documents as shall be reasonably required to consummate the
transaction expressly contemplated by this Agreement;

(j)
certificate(s) or registration of title for any vehicle owned by Seller and used
in connection with the Property;

(k)
such agreements, affidavits or other documents as may be required by the Title
Company to issue the title policy to Buyer subject only to the Permitted Title
Exceptions and to eliminate such standard exceptions and to issue such
endorsements thereto which may be eliminated and issued under applicable State
law and which are customarily required by institutional investors purchasing
property comparable to the Property; and

(l)
a closing statement ("Closing Statement") reflecting the Purchase Price and the
adjustments and prorations required hereunder and the allocation of income and
expenses required hereby.



At the Closing, Seller shall deliver to Buyer possession and occupancy of the
Property subject to the Permitted Exceptions. Buyer shall cooperate with Seller
for a period of seven (7) years after the Closing in case of Seller's need in
response to any legal requirements, tax audits, tax return preparation or
litigation threatened or brought against Seller, by allowing Seller and its
agents or representatives access, upon reasonable advance notice (which notice
shall identify the nature of the information sought by Seller), at all
reasonable times to examine and make copies of any and all instruments, files
and records, which right shall survive the Closing.


4.3    Buyer's Obligations at Closing. At or prior to Closing, Buyer shall
deliver to Title Company:





8



--------------------------------------------------------------------------------



(a)
 the full amount of the Purchase Price, as increased or decreased by prorations
and adjustments as herein provided, in immediately available wire transferred
funds pursuant to Section 1.5, it being agreed that at Closing the Deposit shall
be applied towards payment of the Purchase Price;

(b)
two (2) duly executed counterparts of the instruments described in Sections
4.2(b), 4.2(c), and 4.2(d);

(c)
such evidence as the Title Company may reasonably require as to the authority of
the person or persons executing documents on behalf of Buyer;

(d)
such additional documents as shall be reasonably required to consummate the
transaction contemplated by this Agreement; and

(e)
the Closing Statement.



4.4    Escrow Agent’s/Title Company's Obligations at Closing. At Closing, the
Escrow Agent or the Title Company shall:


(a)
deliver to Seller the Purchase Price by wire transfer of immediately available
federal funds to a bank account designated by Seller in writing to Title Company
prior to the Closing;

(b)
record and file the Deed in the Official Records of Ramsey County, Minnesota.

(c)
deliver to each of Seller and Buyer one (1) fully executed counterpart original
of the instruments described in Sections 4.2(b) and 4.2(c) one (1) fully
executed counterpart original of the instruments described in Sections 4.2(d);

(d)
deliver to Seller and Buyer the Closing Statement prepared by Title Company and
approved by Seller and Buyer. The parties will endeavor to cause the Title
Company to submit a preliminary draft of the Closing Statement not less than two
(2) business days prior to Closing.



4.5    Apportionments. The following apportionments shall be made between Seller
and Buyer as of 11:59 P.M. local time at the Property, on the day immediately
preceding the Closing Date (the "Apportionment Date"). Where applicable, the
apportionments shall be made by the Buyer and Seller pursuant to Section 4.17.


(a)
Amounts paid or payable under the Lease. At the Closing, Seller shall either
deliver to Buyer any security deposit actually held by Seller pursuant to the
Lease or credit to the account of Buyer the amount of such security deposit (to
the extent such security deposit is not applied against delinquent rentals or
otherwise as provided in the Lease). Unpaid and delinquent rent under the Lease
collected by Seller and Buyer after the Closing Date shall be delivered as
follows: (a) if Seller hereafter collects any unpaid or delinquent rent for the
Property, Seller shall deliver to Buyer any such rent relating to the date of
Closing and any period thereafter within fifteen (15) days after the receipt
thereof, and (b) if Buyer hereafter collects any unpaid or delinquent rent from
the Property, Buyer shall deliver to Seller any such rent relating to the period
prior to the date of Closing within fifteen (15) days after the receipt thereof.
Seller and Buyer agree that (i) all rent received by Seller after the date of
Closing shall be applied first to delinquent rentals, if any, in the order of
their maturity, and then to current rentals, and (ii) all rent received by Buyer
after the date of Closing shall be applied first to current rentals and then to
delinquent rentals, if any, in inverse order of maturity. Buyer will make a good
faith effort after Closing to collect all rents in the usual course of Buyer's
operation of the Property, but Buyer will not be obligated to institute any
lawsuit or other collection procedures to collect delinquent rents. Buyer hereby
assumes responsibility for the payment of any unpaid leasing commissions and
tenant inducement costs with respect to the Property under the Lease from and
after the Effective Date.



(b)
Any tour agents' and travel agents' commissions with respect to the Hotel.






9



--------------------------------------------------------------------------------



(c)
General real estate taxes, water or sewer rates and charges (if not metered),
personal property taxes, or any other governmental tax or charge levied or
assessed against the Property (collectively, the "Taxes"), relating to the
Property for the year in which Closing occurs. If the Closing shall occur before
the actual Taxes for the year of Closing are known, the apportionment of Taxes
shall be upon the basis of the latest available tax rates and assessed value of
the Property, provided that, if the Taxes for the year of Closing are thereafter
determined to be more or less than the Taxes for the preceding year (after any
appeal of the assessed valuation thereof is concluded), Seller and Buyer
promptly (but no later than the date that is thirty (30) days from and after the
date that the final invoices for taxes for the Property for the year in which
the Closing occurs are issued by the applicable taxing authority, except in the
case of an ongoing tax protest) shall adjust the proration of such Taxes, and
Seller or Buyer, as the case may be, shall pay to the other any amount required
as a result of such adjustment. Further, if Seller undertakes a tax protest with
respect to all or any portion of the Taxes for the year in which Closing occurs
or any previous year, any refund relating to any previous year shall be the
property of Seller, and any refund relating to the year in which Closing occurs
shall be prorated as of the Apportionment Date. All Taxes assessed for periods
on and after the date of Closing shall be paid by Buyer.



(d)
With respect to electricity, telephone, television, cable television, gas, water
and sewer services that are metered and other utilities (collectively, the
"Utilities"), Seller shall endeavor to have the respective companies providing
the Utilities read the meters for the Utilities on or immediately prior to the
Apportionment Date. Seller shall be responsible for all charges based on such
final meter reading, and Buyer shall be responsible for all charges thereafter.
If such readings are not obtainable, then, until such time as readings are
obtained, charges for all Utilities for which readings were not obtained shall
be prorated as of the Apportionment Date based upon the per diem rate obtained
by using the last period and bills for such Utilities that are available. Upon
the taking of a subsequent actual reading, such apportionment shall be adjusted
to reflect the actual per diem rate for the billing period in which the date of
Closing falls, and Seller or Buyer, as the case may be, shall promptly deliver
to the other the amount determined to be due upon such adjustment.



(e)
Room charges as to the Hotel for the night commencing on the Apportionment Date
and ending on the morning of the date of Closing shall be split equally between
the parties.



(f)
Seller shall receive full reimbursement from Buyer at Closing for each of the
following items:

(i)
prepaid fees or other charges for transferable licenses, advertising expenses,
permits, telephone equipment, telephone rental, or other items, if any, to the
extent the rights to such prepaid fees or other charges are assigned by Seller
to Buyer at Closing; and

(ii)
transferable deposits with companies providing Utilities, if any, to the extent
the rights to such transferable deposits are assigned by Seller to Buyer at
Closing.



(g)
Amounts prepaid or payable under any Service Contracts.



(h)
Such other items as are customarily provided and adjusted in the sale of a hotel
(including, without limitation, promotional items and trade advertising due
bills) shall be apportioned between Seller and Buyer.






10



--------------------------------------------------------------------------------



4.6    Accounts Receivable. As and when the same are received by Buyer, Buyer
shall pay Seller the full amount of all accounts receivable outstanding as of
the Closing Date owing from any present guests of the Hotel incurred during that
guest’s present stay, and room charges for all guests of the Hotel for the night
before the Closing Date as provided in Section 4.5(e). Said accounts receivable
are hereinafter referred to as the “Accounts Receivable.” Buyer is not
purchasing any of the receivables of the Hotel, including without limitation,
the Accounts Receivable; provided, however, Buyer shall receive a credit to the
Purchase Price in an amount equal to one-half (1/2) of the room charges referred
to Section 4.5(d). Seller and Buyer agree to cooperate after the Closing Date to
undertake all accountings and to make available all books, records, information
and financial statements to facilitate proper collection and payment of all
Accounts Receivable. If a party shall collect Accounts Receivable due and owing
to the other party, such party will immediately pay over such Accounts
Receivable to the other party.


4.7    Operating Expenses. All operating expenses, costs and charges with
respect to the Hotel, excluding real estate taxes and assessments ("Operating
Expenses") shall be apportioned and adjusted as of the Closing Date. Seller
shall be responsible for all Operating Expenses which have accrued or become due
prior to the Closing Date, and Buyer shall be responsible for all Operating
Expenses which have accrued on and subsequent to the Closing Date. Seller and
Buyer agree to cooperate after the Closing Date to undertake all accountings and
to make available all books, records, information and financial statements to
ensure proper allocation and payment of Operating Expenses. All Operating
Expenses shall be read and finalized, if reasonably possible, at the Closing
Date. Seller and Buyer agree to notify all payees of the closing as soon as
possible after the Closing Date. With respect to any Operating Expenses which
are not determined as of the Date of Closing, as soon as the exact amount of
such charges or expenses can be determined, Seller and Buyer, if appropriate,
shall readjust the amount of such Operating Expenses to be paid by each party
with the result that Seller shall pay for those expenses and charges
attributable to Seller, and Buyer shall pay for those expenses and charges
attributable to Buyer.


4.8    House Banks; Reserve. The sale of the Hotel does not include cash, checks
and other funds, including till money, house banks, and notes, securities and
other evidence of indebtedness held at the Hotel as of the Apportionment Date,
nor does it include balances on deposit to the credit of Seller or its agent,
with banking institutions, or any other funds, operating accounts or reserves
held by or on Seller's behalf.


4.9    Reservation and Other Deposits. On the date of Closing, the aggregate
amount of any Reservation Deposits or other advance payments and deposits (as
determined by Buyer and Seller) received by Seller (which shall be retained by
Seller) shall be credited against the Purchase Price. Buyer shall execute a
receipt for any Reservation Deposits or other advance payments and deposits for
which Buyer receives a credit against the Purchase Price, and shall indemnify
and hold Seller harmless from and against all claims by, and liabilities to,
future guests pertaining to the application or return of the Reservation
Deposits or other advance payments and deposits for which Buyer receives a
credit against the Purchase Price, in accordance with this Section 4.9.


4.10    Safes and Baggage. On the date of Closing, Seller shall cause the
delivery to Buyer of all of Seller's keys, if any, to the safes in the Hotel.
Any contents in the safes remaining in the hands of Buyer shall be the
responsibility of Buyer, and Buyer hereby agrees to indemnify, defend and hold
Seller harmless from and against any liability therefor. On the date of Closing,
representatives of Buyer and Seller shall take an inventory of all baggage,
valises and trunks checked or left in the care of Seller. From and after the
date of Closing, Buyer shall be responsible for all baggage listed in said
inventory, and Buyer hereby agrees to indemnify, defend and hold Seller harmless
from and against any liability therefor.





11



--------------------------------------------------------------------------------



4.11    Employees. Seller has no employees at the Property. Buyer shall assume
no liability or responsibility for Manager’s employees. The parties acknowledge
that all employees of the Hotel are employees of Manager and not of Seller.


4.12    Property Not Included In Sale. The following shall not be included in
the Property to be sold hereunder:


(a)
Tax deposits, utility deposits and other deposits, except for transferable
utility deposits, which are to be apportioned as herein provided, and except for
Reservation Deposits which are credited against the Purchase Price in accordance
with Section 4.9.

(b)
Accounts receivable. Seller shall retain such accounts receivable, and Buyer
shall use commercially reasonable efforts to collect same, but Buyer will not be
obligated to institute any lawsuit or other collection procedures to collect any
accounts receivables. If any of the same are collected by Buyer, Buyer promptly
shall pay over to Seller the amount thereof.



4.13    Settlement of Apportionments. If the computation of the apportionments
and adjustments described in this Article IV shows that a net amount is owed by
Seller to Buyer, such amount shall be credited against the Purchase Price as
provided for in Section 1.5. If such computation shows that a net amount is owed
by Buyer to Seller, such amount shall be paid by wire transfer to Seller by
Buyer on the Closing Date in addition to the payment of the cash portion of the
Purchase Price to be made by Buyer under Section 1.5.


4.14    Closing Costs. Seller shall pay (a) the fees of any counsel representing
it in connection with this transaction (b)  one-half (1/2) of any escrow fee
which may be charged by the Escrow Agent; and (c)  all real estate transfer fees
and taxes imposed on or in connection with the recordation of the Deed. Buyer
shall pay (u) the fees of any counsel representing Buyer in connection with this
transaction; (v) the standard coverage portion of the premium for the owner's
policy of title insurance to be issued to Buyer by the Title Company at Closing,
the costs of any endorsements and any premiums for any extended coverage portion
of the owner's policy of title insurance to be issued to Buyer by the Title
Company at Closing and all other Title Company fees and charges; (w) the cost of
the Survey; (x) all other recordation, sales, use, excise, documentary or
similar taxes and recording fees and costs in connection with the transfer of
the Property; (y) the fees for recording the deed conveying the Property to
Buyer; and (z) one-half (1/2) of any escrow fees charged by Escrow Agent. All
other costs and expenses incident to this transaction and the closing thereof
shall be paid by the party incurring same.


4.15    Utility Services and Deposits. Seller shall be entitled to the return of
any deposit(s) posted by it with any utility company not assigned to Buyer
pursuant to the provisions hereof, and Seller shall notify each utility company
serving the Property to terminate Seller's account, effective on the Closing
Date.


4.16    Post-Closing Collections and Adjustments. Concurrently with the Closing,
representatives of Seller and Buyer shall cause a preliminary closing statement
to be prepared reflecting their respective closing costs, the apportionments,
the payment of the Purchase Price and all other terms of this Agreement
affecting or relating to the amount of and adjustments to the consideration to
be paid for the Property. In the event either Buyer or Seller becomes aware of
any item in the closing statement which requires adjustment as a result of new
information or the ascertainment of actual amounts for items which are the
subject of estimates at Closing, it shall promptly advise the other in writing
and provide such supporting documentation as shall reasonably be required. Upon
the ninetieth (90th) day following the date of Closing, or earlier upon mutual
agreement of the parties, Buyer or Seller, as the case may be, shall make such
additional payment or refund as shall be required by the aggregate of any such
post-Closing adjustments (including, without limitation, adjustments resulting
from collection of accounts receivable), and a final closing statement shall be
prepared



12



--------------------------------------------------------------------------------



to reflect such revisions, subject only to subsequent adjustments provided for
in Section 4.5. In addition, if accurate allocations cannot be made at Closing
or on the final closing statement because current bills are not then obtainable
(as, for example, in the case of utility bills or real estate or personal
property taxes), the parties shall allocate such revenue or expenses at Closing
on the best available information, subject to adjustment upon receipt of the
final bill or other evidence of the applicable revenue or expense. The
obligation to make the adjustment shall survive the Closing. Any revenue
received or expense incurred by Seller or Buyer with respect to the Property
after the date of Closing shall be promptly allocated in the manner described
herein and the parties shall promptly pay or reimburse any amount due. This
provision shall not merge with the Deed delivered hereunder but shall survive
Closing.


4.17    Closing Statement. On the day of or on the day prior to the day of
Closing, Buyer and Seller shall make such inventories, examinations and audits
of the Hotel, and of the books and records of the Hotel, as Buyer and Seller may
deem necessary, make the apportionments, adjustments and prorations required
under this Agreement. Buyer and Seller shall make the apportionments described
in this Article IV, except as specifically set forth to the contrary herein. The
determination shall be used in the preparation of the Closing statement which
will show the net amount of apportionments and adjustments due either to Seller
or to Buyer as the result of the prorations and credits specified in this
Article IV.


4.18    Conditions Precedent to Obligation of Buyer. The obligation of Buyer to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions, any or all of
which may be waived by Buyer in its sole discretion:
(a)
Seller shall have delivered to Buyer all of the items required to be delivered
to Buyer pursuant to the terms of this Agreement, including but not limited to,
those provided for in Section 4.2.

(b)
All of the representations and warranties of Seller contained in this Agreement
shall be true and correct in all material respects as of the date of Closing
(with appropriate modifications permitted under this Agreement or not adverse to
Buyer).

(c)
Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing, including but not limited to, those provided
for in Section 5.4.

4.19    Conditions Precedent to Obligation of Seller. The obligation of Seller
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the date of Closing of all of the following conditions, any or all of
which may be waived by Seller in its sole discretion:
(a)
Seller shall have received the Purchase Price as adjusted pursuant to and
payable in the manner provided for in this Agreement.

(b)
Buyer shall have delivered to Seller all of the items required to be delivered
to Seller pursuant to the terms of this Agreement, including but not limited to,
those provided for in Section 4.3.

(c)
All of the representations and warranties of Buyer contained in this Agreement
shall be true and correct in all material respects as of the date of Closing.

(d)
Buyer shall have performed and observed, in all material respects, all covenants
and agreements of this Agreement to be performed and observed by Buyer as of the
date of Closing.

ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS


5.1    Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Buyer as of the Effective Date:



13



--------------------------------------------------------------------------------





(a)
Organization and Authority. Seller has been duly organized and is validly
existing under the laws of Delaware. Seller has the full right and authority to
enter into this Agreement and, to transfer all of the Property to be conveyed by
Seller pursuant hereto and to consummate or cause to be consummated the
transactions contemplated herein to be made by Seller. The person signing this
Agreement on behalf of Seller is authorized to do so. The execution and delivery
of, and the performance by Seller of its obligations under this Agreement do
not, and will not contravene, or constitute a default under, any provision of
applicable law or regulation or any agreement, judgment, injunction, order,
decree or other instrument binding upon Seller or to which the Property is
subject, or result in the creation of any lien or other encumbrance on any asset
of Seller. Seller has not applied for or consented to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, admitted in writing its
inability to pay its debts as they become due, made a general assignment for the
benefit of its creditors, filed a voluntary petition or commenced a voluntary
case or proceeding under the Federal Bankruptcy Code (as now or hereafter in
effect), been adjudicated a bankrupt or insolvent, failed to controvert in a
timely and appropriate manner, or acquiesced in writing to, any petition filed
against it in an involuntary case or proceeding under the Federal Bankruptcy
Code (as now or hereafter in effect), or taken any corporate or partnership
action for the purpose of effecting any of the foregoing.



(b)
Pending Actions. There is no action, suit, arbitration, unsatisfied order or
judgment, governmental investigation or proceeding pending, or to Seller's
knowledge, threatened against the Property or the transaction contemplated by
this Agreement, which, if adversely determined, could individually or in the
aggregate have a material adverse effect on title to the Property or any portion
thereof, could materially and adversely affect the business, financial position
or results of operations of Seller or the Property, or which could in any
material way interfere with the consummation by Seller of the transaction
contemplated by this Agreement.



(c)
Lease. Seller is the lessor under the Lease. Except for the Lease, to Seller's
knowledge, there are no other leases or occupancy agreements to which Seller is
a party affecting the Property. Seller has not received any advance rent or
advance compensation under the Lease in excess of one month. No brokerage
commissions or compensation of any kind shall hereafter be due in connection
with the Lease. To Seller's knowledge, no party is in default under the Lease.
Seller has received no notice of any intention by any of the parties to any of
the Lease to cancel the same. Seller does not represent or warrant that the
Lease will be in force or effect at Closing or that the tenant under the Lease
will have performed its obligations thereunder. The termination of the Lease
prior to Closing by reason of the tenant's default or otherwise shall not affect
the obligations of Buyer under this Agreement in any manner or entitle Buyer to
an abatement of or credit against the Purchase Price or give rise to any other
claim on the part of Buyer.



(d)
Condemnation. No condemnation proceedings relating to the Property are pending
or to Seller's Knowledge, threatened.



(e)
Service Contracts. To Seller's actual knowledge, Exhibit C identifies all
Service Contracts and agreements for any leased items of Personal Property
(exclusive of any purchase orders with respect to hotel supplies, operating
equipment, items relating to repairs, maintenance and replacement, and similar
items ordered and delivered in the ordinary course of business, except to the
extent that any of the foregoing involves contracts for significant goods or
services to be




14



--------------------------------------------------------------------------------



provided on an ongoing basis). To Seller's knowledge, Seller has performed all
of its obligations thereunder in all material respects, and is not in default
thereunder in any material respect.


(f)
Violations. To Seller's actual knowledge, Seller has received no written notice
that the use and operation of the Property is not in full compliance with
applicable building codes, environmental, zoning and land use laws, and other
applicable local, state and federal laws and regulations, and Seller has not
received prior to the Effective Date any written notification from any
governmental or public authority (i) that the Property is in violation of any
applicable fire, health, building, use, occupancy or zoning laws where such
violation remains outstanding and, if unaddressed, would have a material adverse
effect on the use of the Property as currently owned and operated or (ii) that
any work is required to be done upon or in connection with the Property, where
such work remains outstanding and, if unaddressed, would have a material adverse
effect on the use of the Property as currently owned and operated.



(g)
Taxes. To Seller's best knowledge, all federal, state and local employment
taxes, payroll taxes, excise taxes, occupancy or entertainment taxes, ad valorem
taxes, sales or use taxes and real property (including secured personal
property) taxes and assessments due and payable as of the date of this Agreement
in connection with the ownership or operation of the Hotel have been paid. All
such taxes due and payable as of the date of Closing will be timely paid by
Seller.



(h)
Insurance Notices. Seller has not received prior to the Effective Date any
written notice from any insurance company or board of fire underwriters of any
defects or inadequacies in or on the Property or any part or component thereof
that would materially and adversely affect the insurability of the Property or
cause any material increase in the premiums for insurance for the Property that
have not been cured or repaired.



(i)
Environmental Matters. Except as set forth in any environmental assessment
reports in Seller's possession and delivered to Buyer, Seller has received no
written notification that any governmental or quasi-governmental authority has
determined that there are any violations of, or remediation obligations under
any, environmental statutes, ordinances or regulations affecting the Property.



(j)
Labor Matters. Neither Seller nor Manager is a party to any union or other
collective bargaining agreement with employees employed in connection with the
ownership, operation or maintenance of the Property.



(k)
Financial Information. To Seller's knowledge, all of Seller's financial
information delivered or made available to Buyer ("Financial Information") is
correct and complete in all material respects and presents accurately the
results of the operations of the Property for the periods indicated. Since the
date of the last financial statement included in Seller's Financial Information,
there has been no material adverse change in the financial condition or in the
operations of the Property.



(l)
Wells. Seller represents that, to the best of Seller’s actual knowledge, there
are no wells located at the Property.



(m)
Storage Tanks. Seller represents that, to the best of Seller’s actual knowledge,
there are no underground or above ground storage tanks of any size or type
located on the Property.






15



--------------------------------------------------------------------------------



(n)
Methamphetamine Production. To the best of Seller’s knowledge, methamphetamine
production has not occurred on the Property.



5.2    Survival of Seller's Representations and Warranties. The express
representations and warranties made by Seller in this Agreement shall not merge
into any instrument or conveyance delivered at the Closing; provided, however,
that any action, suit or proceeding with respect to the truth, accuracy or
completeness of such representations and warranties shall be commenced, if at
all, on or before the date which is six (6) months after the date of the Closing
and, if not commenced on or before such date, thereafter such representations
and warranties shall be void and of no force or effect.


5.3    Change in Representation/Waiver. Notwithstanding anything to the contrary
contained herein, Buyer acknowledges that Buyer shall not be entitled to rely on
any representation made by Seller in this Article V to the extent, prior to or
at Closing, Buyer shall have or obtain actual knowledge of any information that
was contradictory to such representation or warranty; provided, however, if
Buyer determines prior to Closing that there is a material breach of any of the
representations and warranties made by Seller above or learns of any pending
legal proceedings or administrative actions or any violations of existing laws,
ordinances, regulations and building, codes affecting the Property which would
otherwise enable Buyer to terminate this Agreement in accordance with its terms,
then Buyer may, at its option, by sending to Seller written notice of its
election either (i) terminate this Agreement or (ii) waive such breach and/or
conditions and proceed to Closing with no adjustment in the Purchase Price and
Seller shall have no further liability as to such matter thereafter. In the
event Buyer terminates this Agreement for the reasons set forth above, the
Deposit shall be immediately refunded to Buyer and neither Buyer nor Seller
shall thereafter have any other rights or remedies hereunder other than as
specifically stated otherwise. In furtherance thereof, Seller shall have no
liability with respect to any of the foregoing representations and warranties or
any representations and warranties made in any other document executed and
delivered by Seller to Buyer, to the extent that, prior to the Closing, Buyer
discovers or learns of information (from whatever source, including, without
limitation the property manager, as a result of Buyer’s due diligence tests,
investigations and inspections of the Property, or disclosure by Seller or
Seller’s agents and employees) that contradicts any such representations and
warranties, or renders any such representations and warranties untrue or
incorrect, and Buyer nevertheless consummates the transaction contemplated by
this Agreement.


5.4    Covenants of Seller. Seller hereby covenants with Buyer as follows:


(a)
From the Effective Date hereof until the Closing or earlier termination of this
Agreement, Seller shall use reasonable efforts to cause Manager to operate and
maintain the Property in a manner generally consistent with the manner in which
it has been operated and maintained prior to the date hereof.

(b)
Seller shall use reasonable efforts (but without obligation to incur any cost or
expense) to obtain and deliver to Buyer prior to Closing, a written estoppel
certificate in the form of Exhibit J attached hereto and made a part hereof
signed by the tenant under the Lease. The signed certificate from the tenant is
referred to herein as the "Tenant Estoppel." Notwithstanding anything herein
contained to the contrary, Seller's inability to obtain the Tenant Estoppel
shall not constitute a default by Seller hereunder. To the extent that any
matters as to which Seller has made a representation or warranty herein are
encompassed within any Tenant Estoppel, such representation or warranty shall no
longer be effective and Buyer shall have no rights in connection therewith.

(c)
A copy of any modification of the Lease which Seller wishes to execute between
the Effective Date and the date of Closing will be submitted to Buyer for its
approval prior to execution by Seller. Buyer agrees to notify Seller in writing
within five (5) business days after its receipt




16



--------------------------------------------------------------------------------



thereof of either its approval or disapproval, including all tenant inducement
costs and leasing commissions to be incurred in connection therewith. In the
event Buyer informs Seller that Buyer does not approve such modification of the
Lease, which approval shall not be unreasonably withheld, Seller shall not enter
into such agreement. In the event Buyer fails to notify Seller in writing of its
approval or disapproval within five (5) business days, such failure shall be
deemed the approval by Buyer. At Closing, Buyer shall reimburse Seller for any
tenant inducement costs, leasing commissions or other expenses, including legal
fees, incurred by Seller pursuant to a modification approved (or deemed
approved) by Buyer.
(d)
Seller and Manager shall have the right to make and accept reservations for use
of the Hotel's rooms, banquet and restaurant facilities and meeting and
convention facilities (and accept cancellations of such Reservations) in the
ordinary course of business at Seller's customary rates and charges and Buyer
agrees to honor and assume all such Reservations following Closing.

(e)
After the expiration of the Inspection Period, without the consent of Buyer
(which shall not be unreasonably withheld or delayed), Seller shall not enter
into any Service Contracts which are not terminable within thirty (30) days and
which would require Buyer (as Seller’s successor in interest) to make payments
accruing after the Closing Date in the aggregate amount of $5,000 or more.

(f)
Seller shall not release or modify any warranties and guaranties, if any, except
with the prior written consent of Buyer.

(g)
Seller shall cause to be paid prior to delinquency all ad valorem, occupancy and
sales taxes due and payable with respect to the Property or the operation of the
Hotel.

5.5    Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller:
(a)
Buyer has the full right, power and authority to purchase the Property as
provided in this Agreement and to carry out Buyer's obligations hereunder, and
all requisite action necessary to authorize Buyer to enter into this Agreement
and to carry out its obligations hereunder have been, or by the Closing will
have been, taken. The person signing this Agreement on behalf of Buyer is
authorized to do so. The execution and delivery of, and the performance by Buyer
of its obligations under this Agreement do not, and will not contravene, or
constitute a default under, any provision of applicable law or regulation or any
agreement, judgment, injunction, order, decree or other instrument binding upon
Buyer, or result in the creation of any lien or other encumbrance on any asset
of Buyer. Buyer has not applied for or consented to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, admitted in writing its
inability to pay its debts as they become due, made a general assignment for the
benefit of its creditors, filed a voluntary petition or commence a voluntary
case or proceeding under the Federal Bankruptcy Code (as now or hereafter in
effect), been adjudicated a bankrupt or insolvent, failed to controvert in a
timely and appropriate manner, or acquiesced in writing to, any petition filed
against it in an involuntary case or proceeding under the Federal Bankruptcy
Code (as now or hereafter in effect), or taken any corporate or partnership
action for the purpose of effecting any of the foregoing.

(b)
There is no action, suit, arbitration, unsatisfied order or judgment, government
investigation or proceeding pending, or to Buyer's knowledge, threatened against
Buyer which, if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the transaction contemplated by
this Agreement.




17



--------------------------------------------------------------------------------



(c)
Buyer has funds available to it (including cash, other liquid assets and debt
available for the within transaction) sufficient to pay the Purchase Price and
otherwise fulfill Buyer's obligations under this Agreement.

(d)
The execution, delivery and performance by Buyer of this Agreement will not (i)
conflict with, or result in any breach or violation of or default (or give rise
to any right of termination, cancellation or acceleration) under any note, bond,
indenture, lease, license, permit, agreement or other instrument or obligation
to which Buyer is a party or by which it is or may be bound, or (ii) violate any
law, order, rule, regulation, judgment, order, decree, writ or injunction
applicable to Buyer.

5.6    Covenants of Buyer. Buyer hereby covenants with Seller that Buyer shall,
in connection with its investigation of the Property during the Inspection
Period and subject to Seller's consent to any invasive testing (not to be
unreasonably withheld), inspect the Property for the presence of hazardous
substances, and shall furnish to Seller copies of any reports received by Buyer
in connection with any such inspection. Buyer hereby assumes full responsibility
for such inspections and irrevocably waives any claim against Seller arising
from the presence of hazardous substances on the Property. Buyer shall also
furnish to Seller copies of any other reports received by Buyer relating to any
other inspections of the Property conducted on Buyer's behalf, if any
(including, specifically, without limitation, any reports analyzing compliance
of the Property with the provisions of the Americans with Disabilities Act (42
U.S.C. 12101, et seq., if applicable).
ARTICLE VI
DEFAULT
6.1    Default by Buyer. IF THE SALE IS NOT CONSUMMATED DUE TO ANY DEFAULT BY
BUYER HEREUNDER, THEN SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE TO TERMINATE
THIS AGREEMENT AND RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES. THE PARTIES HAVE
AGREED THAT SELLER's ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE
THIS SALE DUE TO BUYER's DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE
TO DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL
THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE
DEPOSIT IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH
EVENT. BY PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE
ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS
REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE
CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THE FOREGOING IS NOT INTENDED
TO LIMIT BUYER's INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS HEREOF.
     SELLER:                                                                     
     BUYER:
                                                                      
6.2    Default by Seller. In the event that Seller breaches in any material
respect any of its obligations or representations or warranties contained in
this Agreement, or fails to consummate this Agreement for any reason other than
Buyer's default or the permitted termination of this Agreement by Seller or
Buyer as herein expressly provided, Buyer shall be entitled, as its sole remedy,
either (a) to receive the return of the Deposit, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of Seller's obligation to
execute the documents required to convey the Property to Buyer, it being
understood and agreed that the remedy of specific performance shall not be
available to enforce any other obligation of Seller hereunder. Except as
provided above, Buyer expressly waives its rights to seek damages in the event
of Seller's default hereunder. Buyer shall be deemed to have elected to
terminate this Agreement and receive back the Deposit if Buyer fails to file
suit for specific performance against Seller in a court having jurisdiction in
the county and state in which the Property is located, on or before thirty
(30) days following the date upon which Closing was to have occurred.



18



--------------------------------------------------------------------------------



ARTICLE VII
RISK OF LOSS


7.1    Minor Damage. In the event of loss or damage to the Property or any
portion thereof which is not "major" (as hereinafter defined), this Agreement
shall remain in full force and effect provided Seller performs any necessary
repairs or, at Seller's option, assigns to Buyer all of Seller's right, title
and interest to any claims and proceeds Seller may have with respect to any
casualty insurance policies or condemnation awards relating to the premises in
question. In the event that Seller elects to perform repairs upon the Property,
Seller shall use reasonable efforts to complete such repairs promptly and the
date of Closing shall be extended a reasonable time in order to allow for the
completion of such repairs. If Seller elects to assign a casualty claim to
Buyer, the Purchase Price shall be reduced by an amount equal to the deductible
amount under Seller's insurance policy. Upon Closing, full risk of loss with
respect to the Property shall pass to Buyer.


7.2    Major Damage. In the event of a "major" loss or damage, either Seller or
Buyer may terminate this Agreement by written notice to the other party, in
which event the Deposit shall be returned to Buyer. If neither Seller nor Buyer
elects to terminate this Agreement within ten (10) days after Seller sends Buyer
written notice of the occurrence of major loss or damage, then Seller and Buyer
shall be deemed to have elected to proceed with Closing, in which event Seller
shall, at Seller's option, either (a) perform any necessary repairs, or
(b) assign to Buyer all of Seller's right, title and interest to any claims and
proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question. In the event that
Seller elects to perform repairs upon the Property, Seller shall use reasonable
efforts to complete such repairs promptly and the date of Closing shall be
extended a reasonable time in order to allow for the completion of such repairs.
If Seller elects to assign a casualty claim to Buyer, the Purchase Price shall
be reduced by an amount equal to the deductible amount under Seller's insurance
policy. Upon Closing, full risk of loss with respect to the Property shall pass
to Buyer.


7.3    Definition of "Major" Loss or Damage. For purposes of Sections 7.1 and
7.2, "major" loss or damage refers to the following: (i) loss or damage to the
Property or any portion thereof such that the cost of repairing or restoring the
premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, in the opinion of an
architect selected by Seller and reasonably approved by Buyer, equal to or
greater than Five Percent (5%) of the Purchase Price, and (ii) any loss due to a
condemnation which permanently and materially impairs the current use of the
Property. If Buyer does not give notice to Seller of Buyer's reasons for
disapproving an architect within five (5) business days after receipt of notice
of the proposed architect, Buyer shall be deemed to have approved the architect
selected by Seller.


ARTICLE VIII
COMMISSIONS
    
In the event the transaction contemplated by this Agreement is consummated as
contemplated herein, Seller has agreed to pay to Marcus & Millichap (the
"Broker") at Closing a brokerage commission pursuant to a separate written
agreement between Seller and Broker. Except for the foregoing, Seller and Buyer
represent and warrant, each to the other, that they have not engaged or acted
through any other broker in connection with this transaction. Each party agrees
that should any claim be made for brokerage commissions or finder's fees by any
broker or finder other than the Broker by, through or on account of any acts of
said party or its representatives, said party will indemnify and hold the other
party free and harmless from and against any and all loss, liability, cost,
damage and expense in connection therewith. The provisions of this paragraph
shall survive Closing or earlier termination of this Agreement.





19



--------------------------------------------------------------------------------



ARTICLE IX
DISCLAIMERS AND WAIVERS


9.1    No Reliance on Documents. Except as expressly stated herein, Seller makes
no representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller or its agents to Buyer in
connection with the transaction contemplated hereby. Buyer acknowledges and
agrees that all materials, data and information delivered by Seller to Buyer in
connection with the transaction contemplated hereby are provided to Buyer as a
convenience only and that any reliance on or use of such materials, data or
information by Buyer shall be at the sole risk of Buyer, except as otherwise
expressly stated herein. Without limiting the generality of the foregoing
provisions, Buyer acknowledges and agrees that (a) any environmental or other
report with respect to the Property which is delivered by Seller to Buyer shall
be for general informational purposes only, (b) Buyer shall not have any right
to rely on any such report delivered by Seller to Buyer, but rather will rely on
its own inspections and investigations of the Property and any reports
commissioned by Buyer with respect thereto, and (c) neither Seller, any
affiliate of Seller nor the person or entity which prepared any such report
delivered by Seller to Buyer shall have any liability to Buyer for any
inaccuracy in or omission from any such report or in verbal communication.


9.2    Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER's LIMITED WARRANTY OF TITLE TO BE SET FORTH IN
THE DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL
CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH,
ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER TO BUYER, OR ANY OTHER MATTER OR THING
REGARDING THE PROPERTY. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER
SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE PROPERTY "AS IS, WHERE
IS, WITH ALL FAULTS", EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE
FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES
DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE
MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR
PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS
AGREEMENT. BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY
TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS
AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,



20



--------------------------------------------------------------------------------



WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT.
OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE
EXPRESSLY SET FORTH IN THIS AGREEMENT, UPON CLOSING, BUYER SHALL ASSUME THE RISK
THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND
ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
BUYER's INVESTIGATIONS, AND EXCEPT PURSUANT TO THIS AGREEMENT BUYER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND
SELLER's OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS' FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER's
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON
OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION,
ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS,
CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY. BUYER AGREES THAT SHOULD ANY
CLEANUP, REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL
CONDITIONS ON THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH CLEAN-UP,
REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT
THE SOLE COST AND EXPENSE OF BUYER AND SELLER SHALL NOT BE LIABLE TO BUYER FOR
SUCH CLEAN-UP, REMOVAL OR REMEDIATION. AS PART OF THE PROVISIONS OF THIS SECTION
9.2, BUT NOT AS A LIMITATION THEREON, BUYER HEREBY AGREES, REPRESENTS AND
WARRANTS THAT THE MATTERS RELEASED HEREIN ARE NOT LIMITED TO MATTERS WHICH ARE
KNOWN OR DISCLOSED, AND BUYER HEREBY WAIVES ANY AND ALL RIGHTS AND BENEFITS
WHICH IT NOW HAS, OR IN THE FUTURE MAY HAVE CONFERRED UPON IT, BY VIRTUE OF THE
PROVISIONS OF FEDERAL, STATE OR LOCAL LAW, RULES OF REGULATIONS.


ARTICLE X
ESCROW PROVISIONS


10.1    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be liable in its capacity as escrow agent to either of the parties for any
act or omission on its part unless taken or suffered in bad faith, in willful
disregard of this Agreement or involving gross negligence. The Escrow Agent
shall be responsible only for the safekeeping of the Deposit and shall not be
responsible for the resolution of any questions of fact or law.


10.2    The Escrow Agent is authorized to act upon any document believed by it
to be genuine and to be signed by the person purported to have signed it and
will incur no liability in so acting. The Escrow Agent shall not be bound by any
waiver, modification, amendment, termination or revision of this Agreement
unless delivered in writing to the Escrow Agent and, if the duties of the Escrow
Agent are affected, unless it shall have given its prior written consent. The
Escrow Agent may cease to serve at any time without incurring any liability
hereunder.


10.3    In the event that the Escrow Agent designated herein is for any reason
unable or unwilling to serve or to continue to serve as escrow agent, Buyer and
Seller shall appoint a new escrow agent. If for any reason Buyer fails to
designate a new escrow agent within five (5) business days after notice by the
Escrow Agent



21



--------------------------------------------------------------------------------



of its resignation, the Escrow Agent shall be free to resign and to pick a
substitute escrow agent of its choice (in its sole discretion), provided that
such new escrow agent shall be a title insurance company or agency authorized to
do business in Arizona. The new escrow agent shall have all of the rights and
perform all of the duties and obligations of the Escrow Agent as set forth in
this Agreement, provided that no person shall serve as escrow agent unless he
has executed a consent to abide by the terms of this Agreement.


10.4    If Buyer or Seller asserts any claim against the Escrow Agent concerning
the Deposit, then the party asserting such claim (and its respective principals)
shall indemnify and hold harmless the Escrow Agent for its costs in connection
therewith if the Escrow Agent successfully defends such claim.


10.5    Escrow Agent is executing Exhibit K to this Agreement to acknowledge
receipt of the Deposit and Escrow Agent’s responsibilities hereunder, which may
be modified only by a written amendment signed by all of the parties. Any
amendment to this Agreement that is not signed by Escrow Agent shall be
effective as to the parties thereto, but shall not be binding on Escrow Agent.
Escrow Agent shall accept the Deposit with the understanding of the parties that
Escrow Agent is not a party to this Agreement except to the extent of its
specific responsibilities hereunder, and does not assume or have any liability
of the performance or non-performance of Buyer or Seller hereunder to either of
them.


ARTICLE XI
MISCELLANEOUS


11.1    Confidentiality. Buyer and its representatives shall hold in confidence
all data and information obtained with respect to Seller or its business,
whether obtained before or after the execution and delivery of this Agreement,
and shall not disclose the same to others; provided, however, that it is
understood and agreed that Buyer may disclose such data and information to the
employees, consultants, accountants and attorneys of Buyer provided that such
persons agree in writing to treat such data and information confidentially. In
the event this Agreement is terminated or Buyer fails to perform hereunder,
Buyer shall promptly return to Seller any statements, documents, schedules,
exhibits or other written information obtained from Seller in connection with
this Agreement or the transaction contemplated herein. It is understood and
agreed that, with respect to any provision of this Agreement which refers to the
termination of this Agreement and the return of the Deposit to Buyer, such
Deposit shall not be returned to Buyer unless and until Buyer has fulfilled its
obligation to return to Seller the materials described in the preceding
sentence. In the event of a breach or threatened breach by Buyer or its agents
or representatives of this Section 11.1, Seller shall be entitled to an
injunction restraining Buyer or its agents or representatives from disclosing,
in whole or in part, such confidential information. Nothing herein shall be
construed as prohibiting Seller from pursuing any other available remedy at law
or in equity for such breach or threatened breach. The provisions of this
Section 11.1 shall survive Closing.


11.2    Discharge of Obligations. The acceptance of the Deed by Buyer shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.


11.3    Assignment. Buyer may not assign its rights under this Agreement without
first obtaining Seller's written approval, which approval may be given or
withheld in Seller's sole discretion, except that Buyer may assign all or any
portion of its rights hereunder at Closing to one or more Affiliates (as
hereinafter defined) of Buyer without the consent of Seller, however, any such
assignment shall not relieve Buyer, Khosa or Pooiwala of its obligations under
this Agreement. For purposes hereof, any entity in which Buyer or any entity
controlling, controlled by, or under common control with Buyer shall be deemed
an “Affiliate.” .



22



--------------------------------------------------------------------------------





11.4    Notices. Any notice pursuant to this Agreement shall be given in writing
by (a) personal delivery, or (b) nationally recognized overnight delivery
service with proof of delivery, or (c) United States Mail, postage prepaid,
registered or certified mail, return receipt requested, or (d) email
transmission sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given either at the time of personal delivery, or, in the
case of expedited delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
email transmission, as of the date of the email transmission. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement shall be as follows:
 
 
 
 
 
 
 
If to Seller:
 
CRI Hotel Income PARTNERS, L.P.
c/o C.R.I., Inc.
11200 Rockville Pike, Suite 300
Rockville, MD 20852
Attention: Michael F. Murphy
Telephone: 301.231.0221
Email: mmurphy@crimail.com; meck@crimail.com
 
 
 
 
 
 
 
If to Buyer:
 
Roseville Lodging LLC
2401 Prior Avenue North
Roseville, Minnesota 55113
Attention: Diljit Khosa and Percy Pooniwala
Telephone: 952-212-1705
 
 
 
 
Email: percypooniwala@hotmail.com and dj.indiapalace@yahoo.com



11.5    Binding Effect. This Agreement shall not be binding in any way upon
Seller unless and until Seller shall execute and deliver the same to Buyer.


11.6    Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.


11.7    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described in this Agreement, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or legal holiday under the laws of the State in which
the Property is located, in which event the period shall run until the end of
the next day which is neither a Saturday, Sunday or legal holiday. The final day
of any such period shall be deemed to end at 5 p.m., local time at the Property.


11.8    Successors and Assigns. The terms and provisions of this Agreement are
to apply to and bind the permitted successors and assigns of the parties hereto.


11.9    Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.





23



--------------------------------------------------------------------------------



11.10    Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Buyer
shall, if requested by Seller, execute acknowledgments of receipt with respect
to any materials delivered by Seller to Buyer with respect to the Property. The
provisions of this Section 11.10 shall survive Closing.


11.11     Counterparts; Signatures. This Agreement may be executed in any number
of counterparts by original, facsimile or email signature.  All executed
counterparts shall constitute one Agreement not withstanding that all
signatories are not signatories to the original or the same counterpart.


11.12    Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in full force and effect.


11.13    Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE IN WHICH THE
PROPERTY IS LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS
OF SUCH STATE. SELLER AND BUYER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE PROPERTY IS LOCATED
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN THE STATE
IN WHICH THE PROPERTY IS LOCATED. BUYER AND SELLER AGREE THAT THE PROVISIONS OF
THIS SECTION 11.13 SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT.


11.14    No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Buyer only and are not for the benefit of any third party
(including, without limitation, Escrow Agent, Title Company and Broker), and
accordingly, no third party shall have the right to enforce the provisions of
this Agreement or of the documents to be executed and delivered at Closing.


11.15    Exhibits. The exhibits, which are attached to this Agreement, are
incorporated in and shall be deemed to be an integral part of this Agreement.
Notwithstanding anything to the contrary contained herein, the Exhibits
identified above may be separately delivered by Seller to Buyer within ten (10)
days after the date hereof. The delivery of the Exhibits after the execution and
delivery of this Agreement shall not in any manner affect the validity of this
Agreement.


11.16    Captions. References in this Agreement to "Section" are to the numbered
Sections herein. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.


11.17    Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.





24



--------------------------------------------------------------------------------



11.18    Termination of Agreement. It is understood and agreed that if either
Buyer or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and Buyer
from all obligations under this Agreement, except for such obligations as are
specifically stated herein to survive the termination of this Agreement.


11.19    No Personal Liability of Seller. No member or manager of Seller, no
officer, director or partner of a member or manager of Seller, no disclosed or
undisclosed principal of Seller and no person in any way affiliated with Seller
shall have any personal liability with respect to this Agreement, any instrument
delivered by Seller at the Closing or the transaction contemplated hereby, nor
shall the property of any such person or entity be subject to attachment, levy,
execution or other judicial process.


11.20    Bulk Sales. Buyer and Seller shall cooperate each with the other to
satisfy the requirements of the Minnesota Uniform Commercial Code Bulk Sales
requirements, as set forth in the Minnesota Uniform Commercial Code.


11.21    Agreement Not to Market.  Seller agrees that after the execution of
this Agreement and prior to termination or settlement hereunder, Seller shall
take the Property off the market and not solicit or accept any offers nor engage
in any discussions concerning the sale of the Property other than the
transaction contemplated herein.


[Signature page follows immediately]



25



--------------------------------------------------------------------------------



 IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.


SELLER:
CRI HOTEL INCOME PARTNERS, L.P., a Delaware limited partnership


By:    CRICO Hotel Associates I, L. P., its General Partner


By:    C.R.I., Inc., its General Partner




                             By:                        
Name:                        
                             Title:                        


BUYER:
ROSEVILLE LODGING LLC, a Minnesota limited liability company




By:                                                
Diljit Khosa, Member




By:                                            
Percy Pooniwala, Member


AGREED WITH RESPECT TO SECTION 3.1 ONLY:






By:                                                
Diljit Khosa




By:                                                
Percy Pooniwala





26



--------------------------------------------------------------------------------





EXHIBIT A


Legal Description


Lots 4 and 5, Block 1, Lametti Addition No. 3, subject to the rights of the
public in the West 33 feet thereof, taken for Cleveland Avenue, situated in the
County of Ramsey, State of Minnesota .



27



--------------------------------------------------------------------------------







EXHIBIT B


Lease Information






That certain Lease dated April, 2005, effective as of October 1, 2005, as
amended, by and between Seller and India Palace, Inc. (the “Lease”).



28



--------------------------------------------------------------------------------







EXHIBIT C


List of Service Contracts



29



--------------------------------------------------------------------------------













EXHIBIT D


Title Matters






1.
Real estate taxes, a lien not yet due and payable and all general and special
assessments.



2.
Local, state and federal laws, ordinances or governmental regulations,
including, but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property.



3.
Drainage and utility easements as shown on the recorded plat of Lametti Addition
No. 3.



4.
Rights of the public in the west 33 feet of the subject property, taken for
Cleveland Avenue, as shown on the legal description of Torrens Certificate No.
336061.



5.
Easement for sewer and ingress in favor of the Village of Roseville as contained
in Easement No. 5-5004 dated July 19, 1965, filed of record September 22, 1965,
as Document No. 490520.



6.
Easement for sewer and ingress in favor of the Village of Roseville as contained
in Easement No. 14 dated October 12, 1972, filed of record October 19, 1972, as
Document No. 576884.



7.
Easement for sewer and ingress in favor of the Village of Roseville as contained
in Roadway Easement dated June 23, 1974, filed of record June 27, 1974, as
Document No. 600672.



8.
Matters disclosed by a plat of a survey made by Advance Surveying & Engineering
Co. dated February 14, 2008, as Drawing No. 080028:



a.Rights of the public in and to the use of concrete walk and wood steps;
b.Parking spaces on the westerly portion of the subject property encroach into
various easements.







30



--------------------------------------------------------------------------------





EXHIBIT E


Form of Limited Warranty Deed


DEED TAX DUE: __________                DATE:                 






FOR VALUABLE CONSIDERATION, CRI HOTEL INCOME PARTNERS, L.P., a Delaware limited
partnership (“Grantor”), hereby conveys and quitclaims to
________________________, a ________________________(“Grantee”), real property
in Ramsey County, Minnesota, legally described as follows:


See Exhibit A attached hereto and made a part hereof.


Check here if all or part of the described property is Registered (Torrens) þ


together with all hereditaments and appurtenances belonging thereto. This Deed
conveys after-acquired title. Grantor warrants that Grantor has not done or
suffered anything to encumber the property, except:


See Exhibit B attached hereto and made a part hereof.


Check applicable box:
o
The Seller certifies that the Seller does not know of any wells on the described
property.

o
A well disclosure certificate accompanies this document.

o
I am familiar with the property described in this instrument and I certify that
the status and number of wells on the described real property have not changed
since the last previously filed well disclosure certificate.



[Signature Pages Follow]





31



--------------------------------------------------------------------------------







CRI HOTEL INCOME PARTNERS, L.P., a Delaware limited partnership


By:    CRICO Hotel Associates I, L. P., its General Partner


By:     C.R.I., Inc., its General Partner




               By:                    
Name:                    
Title:                                                                


STATE OF MARYLAND        )
) ss.
COUNTY OF    MONTGOMERY    )


This instrument was acknowledged before me on _________________, 20__, by
________________________, the ____________________ of C.R.I., Inc., the general
partner of CRICO Hotel Associates I, L.P., the general partner of CRI Hotel
Income Partners, L.P., on behalf of the limited partnership.




(Seal, if any)                __________________________________
                            Notary Public




THIS INSTRUMENT WAS DRAFTED BY:            TAX STATEMENTS FOR THE REAL PROPERTY
DESCRIBED IN THIS INSTRUMENT SHOULD BE
SENT TO:
                                                
                                                
                                                


EXHIBIT A - LEGAL DESCRIPTION OF REAL PROPERTY


EXHIBIT B - PERMITTED ENCUMBRANCES







32



--------------------------------------------------------------------------------







EXHIBIT F


BILL OF SALE


BILL OF SALE, dated as of                 , 20__, by CRI Hotel Income PARTNERS,
L.P., a Delaware limited partnership ("Grantor") to
____________________________________________("Grantee").


In consideration of Ten Dollars ($10.00) and other valuable consideration to
Grantor in hand paid by Grantee, the receipt and sufficiency of which are hereby
acknowledged, Grantor has sold, conveyed, transferred, assigned, and delivered,
and by this Bill of Sale does sell, convey, transfer, assign and deliver to
Grantee, its successors and assigns, forever, all of the right, title and
interest of Grantor in and to all machinery, equipment, furnishings, and all
other tangible personal property owned by Grantor and situated on or upon or
used in connection with the land described in Exhibit A attached hereto and made
a part hereof, or any part thereof, (collectively, the "Personalty"), and
Grantor warrants that the Personalty is free of liens and encumbrances.


TO HAVE AND TO HOLD, unto Grantee, its successors and assigns, FOREVER, and
Grantor warrants specially the Personalty granted hereby against any party
claiming or to claim by, through or under Grantor.


1.    Grantor hereby covenants that, from time to time after the delivery of
this instrument, at Grantee's request and without further consideration, Grantor
will execute and deliver, or will cause to be executed and delivered, all
further conveyances, transfers, assignments, and assurances as reasonably may be
required to convey, transfer to and vest in Grantee any of the Personalty.


2.     Grantor hereby assigns, transfers and conveys to Grantee any and all
rights it may have under any manufacturer’s or vendor’s warranties, guarantees,
or contracts relating to the Personalty and agrees to execute any and all
further documents as may be necessary now or in the future in order to transfer
and convey such rights to Grantee.
 
3.    Grantee, by its acceptance of the Personalty conveyed hereby, acknowledges
that such Personalty is being conveyed in its present "as is" condition and that
Grantor makes no representation or warranty with respect to the physical
condition of the Personalty, its merchantability or its fitness for a particular
use.





33



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor and the Grantee have caused this Bill of Sale to be
signed by their duly authorized representative as of the date first above
written.


GRANTOR:


CRI HOTEL INCOME PARTNERS, L.P., a Delaware limited partnership


By:    CRICO Hotel Associates I, L. P., its General Partner


By:    C.R.I., Inc., its General Partner




                            
By:                                                              
               Name:                                                          
                            
Title:                                                            


GRANTEE:


,
                            






By:                            
Name:                            
Title:                            






EXHIBIT “A”
(Legal Description)





34



--------------------------------------------------------------------------------





EXHIBIT G


ASSIGNMENT AND ASSUMPTION
OF SERVICE CONTRACTS, LEASE, SECURITY DEPOSIT, LICENSES
INTANGIBLES AND INTELLECTUAL PROPERTY


As of _____________________, 20__, CRI HOTEL INCOME PARTNERS, L.P., a Delaware
limited partnership ("Assignor"), in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, paid by _______________________, a
________________ ("Assignee"), does hereby sell, convey and assign unto
Assignee, its successors and assigns, all of the Assignor's right, title and
interest in and to any and all:


1.
Service Contracts

All written agreements pertaining to the use and operation of the real property
described in Exhibit A attached hereto and made a part hereof and the buildings
or other structures located thereon (the "Property"), all to the extent
assignable, other than insurance. A list of the Service Contracts is attached
hereto as Exhibit B.


3.
Lease

That certain Lease dated April 2005, as amended by that certain First Amendment
to Lease dated July 21, 2011 by and between Assignor and India Palace, Inc. (the
“Lease”).


4.    Licenses
All transferable consents, authorizations, variances or waivers, licenses,
permits and approvals from any governmental or quasi-governmental agency,
department, board, commission, bureau or other entity or instrumentality,
including, without limitation, those with respect to use, utilities, building,
fire, life safety, traffic and zoning (collectively, the “Licenses”).


5.Security Deposits
Security deposits, including any interest earned thereon, held by Assignor or
its agents and conveyed to Assignee in connection with the Lease ("Security
Deposit"). Assignee expressly agrees to indemnify and hold Assignor harmless
from any claim, liability or expense (including reasonable attorneys' fees and
expenses) by a third party with respect to Security Deposits transferred to
Assignee hereunder.


6.Intellectual Property
All of Seller's right, title and interest in and to all intangible personal
property relating to ownership and operation of the Property and the goodwill
pertaining thereto, to the extent assignable, but excluding the name "Days Inn"
and all websites and domains used exclusively for the Hotel.


Assignee hereby assumes Assignor's right, title and interest under the Service
Contracts, Lease, Licenses and Security Deposits, and agrees to keep, observe
and perform all the terms, covenants and conditions contained therein and in
this Assignment.


Assignee covenants to hold Assignor harmless from and indemnify Assignor for any
claim, loss, damage, cost or expense (including reasonable attorneys' fees) that
Assignor may incur from and after the date hereof as a result of the failure of
Assignee to perform any of its obligations under the Service Contracts, Lease,
Licenses and Security Deposits accruing from and after the date hereof.



35



--------------------------------------------------------------------------------





Assignor covenants to hold Assignee harmless from and indemnify Assignee for any
claim, loss, damage, cost or expense (including reasonable attorneys' fees) that
Assignee may incur from and after the date hereof as a result of the failure of
Assignor to perform any of its obligations under the Service Contracts, Lease,
Licenses and Security Deposits accruing before the date hereof.


Assignor and Assignee each agree to execute and deliver to the other such
further agreements and instruments as may be necessary or appropriate to
effectuate this Assignment.


This Assignment may be executed in counterparts, each of which shall constitute
an original, and all of which taken together shall constitute one and the same
instrument.


EXECUTED by their duly authorized representatives on                 , 2013.


ASSIGNOR:


CRI HOTEL INCOME PARTNERS, L.P., a Delaware limited partnership


By:    CRICO Hotel Associates I, L. P., its General Partner


By:     C.R.I., Inc., its General Partner




               By:                                                              
Name:                                                          
         
       Title:                                                            


ASSIGNEE:


                        




By:                        
Name:                        
Title:                        



36



--------------------------------------------------------------------------------







EXHIBIT H


Notice Letter to Tenant


________________,




Dear Tenant:


We are pleased to advise you that the building in which your premises are
located at _______________, ______________________ has been sold by CRI HOTEL
INCOME PARTNERS, L.P. to ___________________ (the "Buyer") effective as of
____________,         . Your lease agreement has been assigned to and accepted
by Buyer and Buyer has agreed to assume all responsibility for security deposits
currently held under your lease.


All future correspondence relating to your tenancy, as well as rent checks and
other charges, should be made payable and mailed to ___________ c/o ________.


The Buyer looks forward to working with you in the operation of this Property.


Very truly yours,


CRI HOTEL INCOME PARTNERS, L.P., a Delaware limited partnership


By:
CRICO Hotel Associates I, L. P., its General Partner



By:     C.R.I., Inc., its General Partner




                           
By:                                                             

Name:                                                          
                            
Title:                                                            




[BUYER]


,
a                             


By:                            
Title:                            





37



--------------------------------------------------------------------------------









EXHIBIT I


FIRPTA AFFIDAVIT


RE:
Transfer from CRI Hotel Income PARTNERS, L.P. (“Seller”), a Delaware limited
partnership, to _____________________________________, of the improved real
property known as the ___________________ and located in Roseville, Ramsey
County, Minnesota.



Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Woodwinds, the undersigned
hereby certifies the following on behalf of Woodwinds:


1. Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);


2. Seller’s U.S. employer identification number is             ; and


3. Seller’s office address is c/o                                     .


Seller understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalties of perjury, we declare that we have examined this certification
and to the best of our knowledge and belief it is true, correct, and complete,
and we further declare that we have authority to sign this document on behalf of
Seller.


Executed as of               , 20_.


CRI HOTEL INCOME PARTNERS, L.P., a Delaware limited partnership


By:    CRICO Hotel Associates I, L. P., its General Partner


By:    C.R.I., Inc., its General Partner




         
         By:                                                              
Name:                                                          
         
                      Title:                                                            



38



--------------------------------------------------------------------------------





EXHIBIT J




Form of Tenant Estoppel Certificate


TENANT ESTOPPEL CERTIFICATE


____________________ (the "Tenant") hereby certifies to CRI HOTEL INCOME
PARTNERS, L.P., a Delaware limited partnership (the "Owner") and
_______________________, its successors or assigns ("Buyer") as follows:


1.Pursuant to that certain Lease dated ____________, 20____ (the "Lease") with
Tenant, Tenant leases approximately ________________ square feet of space (the
"Premises"). The Lease, as amended, modified and supplemented, is in full force
and effect, and represents the entire agreement between Tenant and Landlord for
the Property. There are no amendments, modifications or supplements to the
Lease, whether oral or written, except as follows (include the date of each
amendment, modification or supplement):                            . A true and
correct copy of the Lease, as amended, modified and supplemented, is attached
hereto as Exhibit A.


2.The term of the Lease began on             , 20___ and will end on
    ________, 20___.


3.The Lease does/does not provide for an option to extend the term of the Lease
for __ years. Except as expressly provided in the Lease, Tenant does not have
any right or option to renew or extend the term of the Lease, to lease other
space at the Property, nor any preferential right to purchase all or any part of
the Premises or the Property.


4.Tenant has neither sent nor received any notice of default under the Lease
which remains uncured except as follows:                                 .


5.Tenant is currently paying [Base Monthly] Rent under the Lease in the amount
of $_________ and estimated monthly pass throughs in the amount of
$________________.


6.Tenant has not prepaid any rent or other charge under the Lease to Owner other
than the following:                                                 .


7.A cash security deposit in the amount of $             has been paid to Owner
under the Lease, and Tenant has not given Owner any other security or similar
deposit.


Dated this          day of ______________,         .


[NAME OF TENANT]




By:                            





39



--------------------------------------------------------------------------------





EXHIBIT K


Acknowledgement by Escrow Agent




The Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging receipt of the Deposit and its responsibilities hereunder and to
evidence its consent to serve as Escrow Agent in accordance with the terms of
this Agreement.


LAND TITLE, INC.





By: __________________________
Name: _______________________
Title:                    



40

